 



Exhibit 10.24
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     AMENDED AND RESTATED EMPLOYMENT AGREEMENT, dated as of January 1, 2008 (the
“Employment Agreement”), by and between CVR ENERGY, INC., a Delaware corporation
(the “Company”), and JOHN J. LIPINSKI (the “Executive”).
     WHEREAS, Coffeyville Resources, LLC (“CR”), an affiliate of the Company,
and the Executive entered into an employment agreement, dated as of July 12,
2005, as amended (the “2005 Employment Agreement”);
     WHEREAS, a reorganization of various entities affiliated with the Company
and CR has occurred and in connection with such reorganization CR has assigned
to the Company, and the Company has assumed, the 2005 Employment Agreement
effective as of October 26, 2007, and the Company and the Executive now desire
to enter into this Employment Agreement as an amendment and restatement, in its
entirety, of the 2005 Employment Agreement
     NOW, THEREFORE, in consideration of the mutual covenants contained herein
and other valid consideration the sufficiency of which is acknowledged, the
parties hereto agree as follows:
     Section 1. Employment.
          1.1. Term. The Company agrees to employ the Executive, and the
Executive agrees to be employed by the Company, in each case pursuant to this
Employment Agreement, for a period commencing on January 1, 2008 (the
“Commencement Date”) and ending on the earlier of (i) the third (3rd)
anniversary of the Commencement Date and (ii) the termination of the Executive’s
employment in accordance with Section 3 hereof (the “Term”), provided, however,
that at the end of each calendar month after the Commencement Date, the term of
this Employment Agreement shall be automatically extended for one month.
          1.2. Duties. During the Term, the Executive shall serve as President
and Chief Executive Officer of the Company and such other or additional
positions as an officer or director of the Company, and of such direct or
indirect affiliates of the Company (“Affiliates”), as the Executive and the
board of directors of the Company (the “Board”) shall mutually agree from time
to time. In such positions, the Executive shall perform such duties, functions
and responsibilities during the Term commensurate with the Executive’s positions
as reasonably directed by the Board. The Executive shall be employed in the
State of Texas during the Term.
          1.3. Exclusivity. During the Term, the Executive shall devote
substantially all of Executive’s working time to the business and affairs of the
Company and its Affiliates, shall faithfully serve the Company and its
Affiliates, and shall in all material respects conform to and comply with the
lawful and reasonable directions and instructions given to Executive by the
Board, consistent with Section 1.2 hereof. During the Term, the Executive shall
use Executive’s best efforts during Executive’s working time to promote and
serve the interests of the Company and its Affiliates and shall not engage in
any other business activity,

 



--------------------------------------------------------------------------------



 



whether or not such activity shall be engaged in for pecuniary profit. The
provisions of this Section 1.3 shall not be construed to prevent Executive from
(i) investing Executive’s personal, private assets as a passive investor in such
form or manner as will not require any active services on the part of Executive
in the management or operation of the affairs of the companies, partnerships, or
other business entities in which any such passive investments are made; or
(ii) serving on the boards of directors for Intercat Inc. and for Thumbs Up
Enterprises Limited and its affiliated companies.
     Section 2. Compensation.
          2.1. Salary. As compensation for the performance of the Executive’s
services hereunder, during the Term, the Company shall pay to the Executive a
salary at an annual rate of Seven Hundred Thousand Dollars ($700,000), which
annual salary shall be prorated for any partial year at the beginning or end of
the Term and shall accrue and be payable in accordance with the Company’s
standard payroll policies, as such salary may be adjusted upward by the
Compensation Committee of the Board in its discretion (as adjusted, the “Base
Salary”).
          2.2. Annual Bonus. For each completed fiscal year occurring during the
Term, the Executive shall be eligible to receive an annual cash bonus (the
“Annual Bonus”). Commencing with fiscal year 2008, the target Annual Bonus shall
be 250% of the Executive’s Base Salary as in effect at the beginning of the Term
in fiscal year 2008 and at the beginning of each such fiscal year thereafter
during the Term, the actual Annual Bonus to be based upon such individual and/or
Company performance criteria established for each such fiscal year by the
Compensation Committee of the Board. The Annual Bonus, if any, payable to
Executive for a fiscal year will be paid by the Company to the Executive on the
last scheduled payroll payment date during such fiscal year.
          2.3. Employee Benefits. During the Term, the Executive shall be
eligible to participate in such health, insurance, retirement, and other
employee benefit plans and programs of the Company as in effect from time to
time on the same basis as other senior executives of the Company.
          2.4. Paid Time Off. During the Term, the Executive shall be entitled
to four (4) weeks of paid time off (“PTO”) each year.
          2.5. Business Expenses. The Company shall pay or reimburse the
Executive for all commercially reasonable business out-of-pocket expenses that
the Executive incurs during the Term in performing Executive’s duties under this
Employment Agreement upon presentation of documentation and in accordance with
the expense reimbursement policy of the Company as approved by the Board and in
effect from time to time.
     Section 3. Employment Termination.
          3.1. Termination of Employment. The Company may terminate the
Executive’s employment for any reason during the Term, and the Executive may
voluntarily terminate Executive’s employment for any reason during the Term, in
each case (other than a termination by the Company for Cause) at any time upon
not less than thirty (30) days’ notice to

2



--------------------------------------------------------------------------------



 



the other party. Upon the termination of the Executive’s employment with the
Company for any reason (whether during the Term or thereafter), the Executive
shall be entitled to any Base Salary earned but unpaid through the date of
termination, any earned but unpaid Annual Bonus for completed fiscal years, and
any unreimbursed expenses in accordance with Section 2.5 hereof (collectively,
the “Accrued Amounts”).
          3.2. Certain Terminations.
               (a) Termination by the Company Other Than For Cause or
Disability; Termination by the Executive for Good Reason. If (i) the Executive’s
employment is terminated by the Company during the Term other than for Cause or
Disability or (ii) the Executive resigns for Good Reason, in addition to the
Accrued Amounts the Executive shall be entitled to the following payments and
benefits: (x) the continuation of Executive’s Base Salary at the rate in effect
immediately prior to the date of termination for a period of thirty-six
(36) months and (y) the continuation on the same terms as an active employee of
medical benefits the Executive would otherwise be eligible to receive as an
active employee of the Company for thirty-six (36) months or until the Executive
becomes eligible for medical benefits from a subsequent employer (such payments,
the “Severance Payments”). The Company’s obligations to make the Severance
Payments shall be conditioned upon: (i) the Executive’s continued compliance
with Executive’s obligations under Section 4 of this Employment Agreement and
(ii) the Executive’s execution, delivery and non-revocation of a valid and
enforceable general release of claims arising in connection with the Executive’s
employment and termination of employment with the Company (the “Release”) in a
form reasonably acceptable to the Company and the Executive. In the event that
the Executive breaches any of the covenants set forth in Section 4 of this
Employment Agreement, the Executive will immediately return to the Company any
portion of the Severance Payments that have been paid to the Executive pursuant
to this Section 3.2(a). Subject to Section 3.2(e), the Severance Payments will
commence to be paid to the Executive within ten (10) days following the
effectiveness of the Release.
               (b) Termination by the Company For Disability. If the Executive’s
employment is terminated during the Term by the Company by reason of the
Executive’s Disability, in addition to the Accrued Amounts and any payments to
be made to the Executive under the Company’s disability plan(s) as a result of
such Disability, the Company shall pay to the Executive such supplemental
amounts (the “Supplemental Disability Payments”) as shall be necessary to result
in the payment of aggregate amounts to the Executive as a result of his
Disability that shall be equal to the Executive’s Base Salary as in effect
immediately before such Disability; provided, that, at the Company’s option, the
Company may purchase insurance to cover its obligations under this
Section 3.2(b) and the Executive shall cooperate to assist the Company in
obtaining such insurance. Such Supplemental Disability Payments shall be made
for a period of thirty-six (36) months from the Date of Disability. The
Company’s obligations to make the Supplemental Disability Payments shall be
conditioned upon:  (i) the Executive’s continued compliance with his obligations
under Section 4 of this Employment Agreement and (ii) the Executive’s execution,
delivery and non-revocation of a Release. In the event that the Executive
breaches any of the covenants set forth in Section 4 of this Employment
Agreement, the Executive will immediately return to the Company any portion of
the Supplemental Disability Payments that have been paid to the Executive
pursuant to this Section 3.2(b). Subject

3



--------------------------------------------------------------------------------



 



to Section 3.2(e), the Supplemental Disability Payments will commence to be paid
to the Executive as soon as practicable following the effectiveness of the
Release.
               (c) Termination by Reason of Death. If the Executive’s employment
is terminated during the Term by reason of his death, in addition to the Accrued
Amounts and any employee benefits to which the Executive’s estate, spouse or
other beneficiaries, as applicable, may be entitled, the Company shall pay to
the beneficiary designated in writing by the Executive (or to his estate if no
such beneficiary has been so designated), the Base Salary which the Executive
would have received if he had remained employed under this Employment Agreement
for a total of thirty-six months from the commencement of the Term, assuming for
such remaining period the Executive’s Base Salary as in effect on the date of
the Executive’s death; provided, that, at the Company’s option, the Company may
purchase insurance to cover its obligations under this Section 3.2(c) and the
Executive shall cooperate to assist the Company in obtaining such insurance.
               (d) Definitions. For purposes of this Section 3.2, the following
terms shall have the following meanings:
                    (1) A termination for “Good Reason” shall mean a termination
by the Executive within thirty (30) days following the date on which the Company
has engaged in any of the following: (i) the assignment of duties or
responsibilities to the Executive that reflect a material diminution of the
Executive’s position with the Company; (ii) a relocation of the Executive’s
principal place of employment that increases the Executive’s commute by more
than fifty (50) miles; or (iii) a reduction in the Executive’s Base Salary,
other than across-the-board reductions applicable to similarly situated
employees of the Company; provided, however, that the Executive must provide the
Company with notice promptly following the occurrence of any of foregoing and at
least ten (10) business days to cure.
                    (2) “Cause” shall mean that the Executive has engaged in any
of the following: (i) willful misconduct or breach of fiduciary duty;
(ii) intentional failure or refusal to perform reasonably assigned duties after
written notice of such willful failure or refusal and the failure or refusal is
not corrected within ten (10) business days; provided, however, that the
Executive’s refusal to participate in or perform any act on behalf of the
Company which upon advice of counsel the Executive in good faith believes is
illegal or unethical shall not constitute Cause; (iii) the indictment for,
conviction of or entering a plea of guilty or nolo contendere to a crime
constituting a felony (other than a traffic violation or other offense or
violation outside of the course of employment which does not adversely affect
the Company and its Affiliates or their reputation or the ability of the
Executive to perform Executive’s employment-related duties or to represent the
Company and its Affiliates); provided, however, that (A) if the Executive is
terminated for Cause by reason of Executive’s indictment pursuant to this clause
(iii) and the indictment is subsequently dismissed or withdrawn or the Executive
is found to be not guilty in a court of law in connection with such indictment,
then the Executive’s termination shall be treated for purposes of this
Employment Agreement as a termination by the Company other than for Cause, and
the Executive will be entitled to receive (without duplication of benefits and
to the extent permitted by law and the terms of the then-applicable medical
benefit plans) the payments and benefits set forth in Section 3.2(a) following
such dismissal, withdrawal or finding, payable in the manner and subject to the
conditions set

4



--------------------------------------------------------------------------------



 



forth in such Section and (B) if such indictment relates to environmental
matters and does not allege that the Executive was directly involved in or
directly supervised the action(s) forming the basis of the indictment, Cause
shall not be deemed to exist under this Employment Agreement by reason of such
indictment until the Executive is convicted or enters a plea of guilty or nolo
contendere in connection with such indictment; or (iv) material breach of the
Executive’s covenants in Section 4 of this Employment Agreement or any material
written policy of the Company or any Affiliate after written notice of such
breach and failure by the Executive to cure such breach within ten (10) business
days; provided, however, that no such notice of, nor opportunity to cure, such
breach shall be required hereunder if the breach cannot be cured by the
Executive.
                    (3) “Disability” shall mean that:  (i) the Executive is
unable to perform his duties hereunder as a result of illness or physical injury
for a period of at least 90 days; (ii) the Executive is entitled to receive
payments under the Company’s long-term disability insurance plan; (iii) the
Executive has started to receive such disability insurance payments; and (iv) no
person has contested or questioned the Executive’s right to receive such
payments or, if such payments have been contested, the Company has irrevocably
and unconditionally agreed to pay the Executive such amounts as will net to
Executive after reduction for applicable federal and state income taxes the same
amount as he would have received after such taxes from such insurance. The “Date
of Disability” shall mean the first date on which all of the requirements set
forth in clauses (i) through (iv) above have been satisfied.
               (e) Section 409A. To the extent applicable, this Employment
Agreement shall be interpreted, construed and operated in accordance with the
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
the Treasury regulations and other guidance issued thereunder. If on the date of
the Executive’s separation from service (as defined in Treasury Regulation
§1.409A-1(h)) with the Company the Executive is a specified employee (as defined
in Code Section 409A and Treasury Regulation §1.409A-1(i)), no payment
constituting the “deferral of compensation” within the meaning of Treasury
Regulation §1.409A-1(b) and after application of the exemptions provided in
Treasury Regulation §§1.409A-1(b)(4) and 1.409A-1(b)(9)(iii) shall be made to
Executive at any time during the six (6) month period following the Executive’s
separation from service, and any such amounts deferred such six (6) months shall
instead be paid in a lump sum on the first payroll payment date following
expiration of such six (6) month period. For purposes of conforming this
Employment Agreement to Section 409A of the Code, the parties agree that any
reference to termination of employment, severance from employment or similar
terms shall mean and be interpreted as a “separation from service” as defined in
Treasury Regulation §1.409A-1(h).
          3.3. Exclusive Remedy. The foregoing payments upon termination of the
Executive’s employment shall constitute the exclusive severance payments due the
Executive upon a termination of Executive’s employment under this Employment
Agreement.
          3.4. Resignation from All Positions. Upon the termination of the
Executive’s employment with the Company for any reason, the Executive shall be
deemed to have resigned, as of the date of such termination, from and with
respect to all positions the Executive then holds as an officer, director,
employee and member of the Board of Directors (and any committee thereof) of the
Company and any of its Affiliates.

5



--------------------------------------------------------------------------------



 



          3.5. Cooperation. Following the termination of the Executive’s
employment with the Company for any reason and during any period in which the
Executive is receiving Severance Payments or Supplemental Disability Payments,
or for one (1) year following termination of the Executive’s employment with the
Company if no Severance Payments or Supplemental Disability Payments are
payable, the Executive agrees to reasonably cooperate with the Company upon
reasonable request of the Board and to be reasonably available to the Company
with respect to matters arising out of the Executive’s services to the Company
and its Affiliates, provided, however, such period of cooperation shall be for
three (3) years, following any such termination of Executive’s employment for
any reason, with respect to tax matters involving the Company or any of its
Affiliates. The Company shall reimburse the Executive for expenses reasonably
incurred in connection with such matters as agreed by the Executive and the
Board and the Company shall compensate the Executive for such cooperation at an
hourly rate based on the Executive’s most recent base salary rate assuming two
thousand (2,000) working hours per year; provided, that if the Executive is
required to spend more than forty (40) hours in any month on Company matters
pursuant to this Section 3.5, the Executive and the Board shall mutually agree
to an appropriate rate of compensation for the Executive’s time over such forty
(40) hour threshold.

    Section 4. Unauthorized Disclosure; Non-Solicitation; Non-Competition;
Proprietary Rights.

          4.1. Unauthorized Disclosure. The Executive agrees and understands
that in the Executive’s position with the Company and any Affiliates, the
Executive has been and will be exposed to and has and will receive information
relating to the confidential affairs of the Company and its Affiliates,
including, without limitation, technical information, intellectual property,
business and marketing plans, strategies, customer information, software, other
information concerning the products, promotions, development, financing,
expansion plans, business policies and practices of the Company and its
Affiliates and other forms of information considered by the Company and its
Affiliates to be confidential and in the nature of trade secrets (including,
without limitation, ideas, research and development, know-how, formulas,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information and business and marketing plans and proposals)
(collectively, the “Confidential Information”); provided, however, that
Confidential Information shall not include information which (i) is or becomes
generally available to the public not in violation of this Employment Agreement
or any written policy of the Company; or (ii) was in the Executive’s possession
or knowledge on a non-confidential basis prior to such disclosure. The Executive
agrees that at all times during the Executive’s employment with the Company and
thereafter, the Executive shall not disclose such Confidential Information,
either directly or indirectly, to any individual, corporation, partnership,
limited liability company, association, trust or other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof (each a “Person”) without the prior written consent of the Company and
shall not use or attempt to use any such information in any manner other than in
connection with Executive’s employment with the Company, unless required by law
to disclose such information, in which case the Executive shall provide the
Company with written notice of such requirement as far in advance of such
anticipated disclosure as possible. Executive’s confidentiality covenant has no
temporal, geographical or territorial restriction. Upon termination of the
Executive’s employment with the Company, the Executive shall promptly supply to
the Company all property, keys, notes,

6



--------------------------------------------------------------------------------



 



memoranda, writings, lists, files, reports, customer lists, correspondence,
tapes, disks, cards, surveys, maps, logs, machines, technical data and other
tangible products or documents, in each case which have been produced by,
received by or otherwise submitted to the Executive during or prior to the
Executive’s employment with the Company and which are or contain Confidential
Information, and any copies thereof in Executive’s (or capable of being reduced
to Executive’s) possession.
          4.2. Non-Competition. By and in consideration of the Company’s
entering into this Employment Agreement and the payments to be made and benefits
to be provided by the Company hereunder, and in further consideration of the
Executive’s exposure to the Confidential Information of the Company and its
Affiliates, the Executive agrees that the Executive shall not, during the Term
and thereafter for the period during which the Severance Payments or
Supplemental Disability Payments are payable or one (1) year following the end
of the Term if no Severance Payments or Supplemental Disability Payments are
payable (the “Restriction Period”), directly or indirectly, own, manage,
operate, join, control, be employed by, or participate in the ownership,
management, operation or control of, or be connected in any manner with,
including, without limitation, holding any position as a stockholder, director,
officer, consultant, independent contractor, employee, partner, or investor in,
any Restricted Enterprise (as defined below); provided, that in no event shall
ownership of one percent (1%) or less of the outstanding securities of any class
of any issuer whose securities are registered under the Securities Exchange Act
of 1934, as amended, standing alone, be prohibited by this Section 4.2, so long
as the Executive does not have, or exercise, any rights to manage or operate the
business of such issuer other than rights as a stockholder thereof. For purposes
of this paragraph, “Restricted Enterprise” shall mean any Person that is
actively engaged in any business which is either (i) in competition with the
business of the Company or any of its Affiliates conducted during the preceding
twelve (12) months (or following the Term, the twelve (12) months preceding the
last day of the Term), or (ii) proposed to be conducted by the Company or any of
its Affiliates in the Company’s or Affiliate’s business plan as in effect at
that time (or following the Term, the business plan as in effect as of the last
day of the Term); provided, that (x) with respect to any Person that is actively
engaged in the refinery business, a Restricted Enterprise shall only include
such a Person that operates or markets in any geographic area in which the
Company or any of its Affiliates operates or markets with respect to its
refinery business and (y) with respect to any Person that is actively engaged in
the fertilizer business, a Restricted Enterprise shall only include such a
Person that operates or markets in any geographic area in which the Company or
any of its Affiliates operates or markets with respect to its fertilizer
business. During the Restriction Period, upon request of the Company, the
Executive shall notify the Company of the Executive’s then-current employment
status. For the avoidance of doubt, (A) the foregoing shall not prohibit the
Executive from working in the State of Texas; provided, that the Executive’s so
working does not involve any Restricted Enterprise that is operating in the
State of Texas if the Company or any of its Affiliates is then operating in the
State of Texas and (B) a Restricted Enterprise shall not include any Person or
division thereof that is engaged in the business of supplying (but not refining)
crude oil or natural gas.
          4.3. Non-Solicitation of Employees. During the Restriction Period, the
Executive shall not directly or indirectly solicit (or assist any Person to
solicit) for employment any person who is, or within twelve (12) months prior to
the date of such solicitation was, an employee of the Company or any of its
Affiliates, provided, however, that this Section 4.3 shall

7



--------------------------------------------------------------------------------



 



not prohibit the hiring of any individual as a result of the individual’s
response to an advertisement in a publication of general circulation.
          4.4. Non-Solicitation of Customers/Suppliers. During the Restriction
Period, the Executive shall not (i) solicit (or assist any Person to solicit)
any Person which has a business relationship with the Company or of any of its
Affiliates in order to terminate, curtail or otherwise interfere with such
business relationship or (ii) solicit, other than on behalf of the Company and
its Affiliates, any Person that the Executive knows or should have known (x) is
a current customer of the Company or any of its Affiliates in any geographic
area in which the Company or any of its Affiliates operates or markets or (y) is
a Person in any geographic area in which the Company or any of its Affiliates
operates or markets with respect to which the Company or any of its Affiliates
has, within the twelve (12) months prior to the date of such solicitation,
devoted more than de minimis resources in an effort to cause such Person to
become a customer of the Company or any of its Affiliates in that geographic
area. For the avoidance of doubt, the foregoing does not preclude the Executive
from soliciting, outside of the geographic areas in which the Company or any of
its Affiliates operates or markets, any Person that is a customer or potential
customer of the Company or any of its Affiliates in the geographic areas in
which it operates or markets.
          4.5. Extension of Restriction Period. The Restriction Period shall be
extended for a period of time equal to any period during which the Executive is
in breach of any of Sections 4.2, 4.3 or 4.4 hereof.
          4.6. Proprietary Rights. The Executive shall disclose promptly to the
Company any and all inventions, discoveries, and improvements (whether or not
patentable or registrable under copyright or similar statutes), and all
patentable or copyrightable works, initiated, conceived, discovered, reduced to
practice, or made by Executive, either alone or in conjunction with others,
during the Executive’s employment with the Company and related to the business
or activities of the Company and its Affiliates (the “Developments”). Except to
the extent any rights in any Developments constitute a work made for hire under
the U.S. Copyright Act, 17 U.S.C. § 101 et seq. that are owned ab initio by the
Company and/or its applicable Affiliates, the Executive assigns all of
Executive’s right, title and interest in all Developments (including all
intellectual property rights therein) to the Company or its nominee without
further compensation, including all rights or benefits therefor, including
without limitation the right to sue and recover for past and future
infringement. The Executive acknowledges that any rights in any developments
constituting a work made for hire under the U.S. Copyright Act, 17 U.S.C § 101
et seq. are owned upon creation by the Company and/or its applicable Affiliates
as the Executive’s employer. Whenever requested to do so by the Company, the
Executive shall execute any and all applications, assignments or other
instruments which the Company shall deem necessary to apply for and obtain
trademarks, patents or copyrights of the United States or any foreign country or
otherwise protect the interests of the Company and its Affiliates therein. These
obligations shall continue beyond the end of the Executive’s employment with the
Company with respect to inventions, discoveries, improvements or copyrightable
works initiated, conceived or made by the Executive while employed by the
Company, and shall be binding upon the Executive’s employers, assigns,
executors, administrators and other legal representatives. In connection with
Executive’s execution of this Employment Agreement, the Executive has informed
the Company in writing of any interest in any inventions or intellectual
property rights

8



--------------------------------------------------------------------------------



 



that Executive holds as of the date hereof. If the Company is unable for any
reason, after reasonable effort, to obtain the Executive’s signature on any
document needed in connection with the actions described in this Section 4.6,
the Executive hereby irrevocably designates and appoints the Company, its
Affiliates, and their duly authorized officers and agents as the Executive’s
agent and attorney in fact to act for and in the Executive’s behalf to execute,
verify and file any such documents and to do all other lawfully permitted acts
to further the purposes of this Section with the same legal force and effect as
if executed by the Executive.
          4.7. Confidentiality of Agreement. Other than with respect to
information required to be disclosed by applicable law, the parties hereto agree
not to disclose the terms of this Employment Agreement to any Person; provided
the Executive may disclose this Employment Agreement and/or any of its terms to
the Executive’s immediate family, financial advisors and attorneys.
Notwithstanding anything in this Section 4.7 to the contrary, the parties hereto
(and each of their respective employees, representatives, or other agents) may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Employment
Agreement, and all materials of any kind (including opinions or other tax
analyses) related to such tax treatment and tax structure; provided that this
sentence shall not permit any Person to disclose the name of, or other
information that would identify, any party to such transactions or to disclose
confidential commercial information regarding such transactions.
          4.8. Remedies. The Executive agrees that any breach of the terms of
this Section 4 would result in irreparable injury and damage to the Company and
its Affiliates for which the Company and its Affiliates would have no adequate
remedy at law; the Executive therefore also agrees that in the event of said
breach or any threat of breach, the Company and its Affiliates shall be entitled
to an immediate injunction and restraining order to prevent such breach and/or
threatened breach and/or continued breach by the Executive and/or any and all
Persons acting for and/or with the Executive, without having to prove damages,
in addition to any other remedies to which the Company and its Affiliates may be
entitled at law or in equity, including, without limitation, the obligation of
the Executive to return any Severance Payments or Supplemental Disability
Payments made by the Company to the Company. The terms of this paragraph shall
not prevent the Company or its Affiliates from pursuing any other available
remedies for any breach or threatened breach hereof, including, without
limitation, the recovery of damages from the Executive. The Executive and the
Company further agree that the provisions of the covenants contained in this
Section 4 are reasonable and necessary to protect the businesses of the Company
and its Affiliates because of the Executive’s access to Confidential Information
and Executive’s material participation in the operation of such businesses.
     Section 5. Representation.
     The Executive represents and warrants that (i) Executive is not subject to
any contract, arrangement, policy or understanding, or to any statute,
governmental rule or regulation, that in any way limits Executive’s ability to
enter into and fully perform Executive’s obligations under this Employment
Agreement and (ii) Executive is not otherwise unable to enter into and fully
perform Executive’s obligations under this Employment Agreement.

9



--------------------------------------------------------------------------------



 



     Section 6. Withholding.
     All amounts paid to the Executive under this Employment Agreement during or
following the Term shall be subject to withholding and other employment taxes
imposed by applicable law.
     Section 7. Effect of Section 280G of the Code.
          7.1. Payment Reduction. Notwithstanding anything contained in this
Employment Agreement to the contrary, (i) to the extent that any payment or
distribution of any type to or for the Executive by the Company, any affiliate
of the Company, any Person who acquires ownership or effective control of the
Company or ownership of a substantial portion of the Company’s assets (within
the meaning of Section 280G of the Code and the regulations thereunder), or any
affiliate of such Person, whether paid or payable or distributed or
distributable pursuant to the terms of this Employment Agreement or otherwise
(the “Payments”) constitute “parachute payments” (within the meaning of
Section 280G of the Code), and if (ii) such aggregate would, if reduced by all
federal, state and local taxes applicable thereto, including the excise tax
imposed under Section 4999 of the Code (the “Excise Tax”), be less than the
amount the Executive would receive, after all taxes, if the Executive received
aggregate Payments equal (as valued under Section 280G of the Code) to only
three times the Executive’s “base amount” (within the meaning of Section 280G of
the Code), less $1.00, then (iii) such Payments shall be reduced (but not below
zero) if and to the extent necessary so that no Payments to be made or benefit
to be provided to the Executive shall be subject to the Excise Tax; provided,
however, that the Company shall use its reasonable best efforts to obtain
shareholder approval of the Payments provided for in this Employment Agreement
in a manner intended to satisfy requirements of the “shareholder approval”
exception to Section 280G of the Code and the regulations promulgated
thereunder, such that payment may be made to the Executive of such Payments
without the application of an Excise Tax. If the Payments are so reduced, then
unless the Executive shall have given prior written notice to the Company
specifying a different order by which to effectuate the reduction, the Company
shall reduce or eliminate the Payments (x) by first reducing or eliminating the
portion of the Payments which are not payable in cash (other than that portion
of the Payments subject to clause (z) hereof), (y) then by reducing or
eliminating cash payments (other than that portion of the Payments subject to
clause (z) hereof) and (z) then by reducing or eliminating the portion of the
Payments (whether payable in cash or not payable in cash) to which Treasury
Regulation § 1.280G-1 Q/A 24(c) (or successor thereto) applies, in each case in
reverse order beginning with payments or benefits which are to be paid the
farthest in time. Any notice given by the Executive pursuant to the preceding
sentence shall take precedence over the provisions of any other plan,
arrangement or agreement governing the Executive’s rights and entitlements to
any benefits or compensation.
          7.2. Determination of Amount of Reduction (if any). The determination
of whether the Payments shall be reduced as provided in Section 7.1 and the
amount of such reduction shall be made at the Company’s expense by an accounting
firm selected by the Company from among the four (4) largest accounting firms in
the United States (the “Accounting Firm”). The Accounting Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation, to the Company and the Executive within ten
(10) days after the Executive’s final day of employment.

10



--------------------------------------------------------------------------------



 



If the Accounting Firm determines that no Excise Tax is payable by the Executive
with respect to the Payments, it shall furnish the Executive with an opinion
reasonably acceptable to the Executive that no Excise Tax will be imposed with
respect to any such payments and, absent manifest error, such Determination
shall be binding, final and conclusive upon the Company and the Executive.
     Section 8. Miscellaneous.
          8.1. Indemnification. To the extent permitted by applicable law, the
Company shall indemnify the Executive for losses or damages incurred by the
Executive as a result of all causes of action arising from the Executive’s
performance of duties for the benefit of the Company, whether or not the claim
is asserted during the Term. This indemnity shall not apply to the Executive’s
acts of willful misconduct or gross negligence. The Executive shall be covered
under any directors’ and officers’ insurance that the Company maintains for its
directors and other officers in the same manner and on the same basis as the
Company’s directors and other officers.
          8.2. Amendments and Waivers. This Employment Agreement and any of the
provisions hereof may be amended, waived (either generally or in a particular
instance and either retroactively or prospectively), modified or supplemented,
in whole or in part, only by written agreement signed by the parties hereto;
provided, that, the observance of any provision of this Employment Agreement may
be waived in writing by the party that will lose the benefit of such provision
as a result of such waiver. The waiver by any party hereto of a breach of any
provision of this Employment Agreement shall not operate or be construed as a
further or continuing waiver of such breach or as a waiver of any other or
subsequent breach, except as otherwise explicitly provided for in such waiver.
Except as otherwise expressly provided herein, no failure on the part of any
party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.
          8.3. Assignment. This Employment Agreement, and the Executive’s rights
and obligations hereunder, may not be assigned by the Executive, and any
purported assignment by the Executive in violation hereof shall be null and
void.
          8.4. Notices. Unless otherwise provided herein, all notices, requests,
demands, claims and other communications provided for under the terms of this
Employment Agreement shall be in writing. Any notice, request, demand, claim or
other communication hereunder shall be sent by (i) personal delivery (including
receipted courier service) or overnight delivery service, (ii) facsimile during
normal business hours, with confirmation of receipt, to the number indicated,
(iii) reputable commercial overnight delivery service courier or (iv) registered
or certified mail, return receipt requested, postage prepaid and addressed to
the intended recipient as set forth below:

11



--------------------------------------------------------------------------------



 



         
 
  If to the Company:   CVR Energy, Inc.
 
      10 E. Cambridge Circle, Suite 250
 
      Kansas City, KS 66103
 
      Attention:      General Counsel
 
      Facsimile:      (913) 981-0000
 
       
 
  with a copy to:   Fried, Frank, Harris, Shriver & Jacobson LLP
 
      One New York Plaza
 
      New York, NY 10004
 
      Attention:      Donald P. Carleen, Esq.
 
      Facsimile:      (212) 859-4000
 
       
 
  If to the Executive:   John J. Lipinski
 
      806 Skimmer Court
 
      Sugar Land, TX 77478

     All such notices, requests, consents and other communications shall be
deemed to have been given when received. Any party may change its facsimile
number or its address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties hereto
notice in the manner then set forth.
          8.5. Governing Law. This Employment Agreement shall be construed and
enforced in accordance with, and the rights and obligations of the parties
hereto shall be governed by, the laws of the State of Kansas, without giving
effect to the conflicts of law principles thereof. Each of the parties hereto
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of Kansas (collectively, the “Selected Courts”) for any action or
proceeding relating to this Employment Agreement, agrees not to commence any
action or proceeding relating thereto except in the Selected Courts, and waives
any forum or venue objections to the Selected Courts.
          8.6. Severability. Whenever possible, each provision or portion of any
provision of this Employment Agreement, including those contained in Section 4
hereof, will be interpreted in such manner as to be effective and valid under
applicable law but the invalidity or unenforceability of any provision or
portion of any provision of this Employment Agreement in any jurisdiction shall
not affect the validity or enforceability of the remainder of this Employment
Agreement in that jurisdiction or the validity or enforceability of this
Employment Agreement, including that provision or portion of any provision, in
any other jurisdiction. In addition, should a court or arbitrator determine that
any provision or portion of any provision of this Employment Agreement,
including those contained in Section 4 hereof, is not reasonable or valid,
either in period of time, geographical area, or otherwise, the parties hereto
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.
          8.7. Entire Agreement. From and after the Commencement Date, this
Employment Agreement constitutes the entire agreement between the parties
hereto, and

12



--------------------------------------------------------------------------------



 



supersedes all prior representations, agreements and understandings (including
any prior course of dealings), both written and oral, relating to any employment
of the Executive by the Company or any of its Affiliates. Effective as of the
Commencement Date, this Agreement specifically supersedes, in its entirety, the
2005 Employment Agreement. The 2005 Employment Agreement shall govern the
Executive’s employment with the Company (and previously CR) prior to the
Commencement Date and this Employment Agreement shall govern the Executive’s
employment with the Company from and after the Commencement Date, and the
parties acknowledge and agree that the Executive’s employment with the Company
shall not, by reason of entering into this Employment Agreement, be deemed to
end or terminate as of or prior to the Commencement Date for purposes of any
provisions of the 2005 Employment Agreement relating to Severance Payments or
with respect to any health, insurance, retirement, or benefit plans or programs
of the Company in which the Executive participated under the 2005 Employment
Agreement.
          8.8. Counterparts. This Employment Agreement may be executed in any
number of counterparts, each of which shall be deemed an original, but all such
counterparts shall together constitute one and the same instrument.
          8.9. Binding Effect. This Employment Agreement shall inure to the
benefit of, and be binding on, the successors and assigns of each of the
parties, including, without limitation, the Executive’s heirs and the personal
representatives of the Executive’s estate and any successor to all or
substantially all of the business and/or assets of the Company.
          8.10. General Interpretive Principles. The name assigned this
Employment Agreement and headings of the sections, paragraphs, subparagraphs,
clauses and subclauses of this Employment Agreement are for convenience of
reference only and shall not in any way affect the meaning or interpretation of
any of the provisions hereof. Words of inclusion shall not be construed as terms
of limitation herein, so that references to “include”, “includes” and
“including” shall not be limiting and shall be regarded as references to
non-exclusive and non-characterizing illustrations.
          8.11. Mitigation. Notwithstanding any other provision of this
Employment Agreement, (a) the Executive will have no obligation to mitigate
damages for any breach or termination of this Employment Agreement by the
Company, whether by seeking employment or otherwise and (b) except for medical
benefits provided pursuant to Section 3.2(a), the amount of any payment or
benefit due the Executive after the date of such breach or termination will not
be reduced or offset by any payment or benefit that the Executive may receive
from any other source.
          8.12. Company Actions. Any actions, approvals, decisions, or
determinations to be made by the Company under this Employment Agreement shall
be made by the Company’s Board, except as otherwise expressly provided herein.
[signature page follows]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Employment Agreement as
of the date first written above.

              CVR ENERGY, INC.
 
       
/s/ John J. Lipinski
  By:    /s/ Stanley A. Riemann
 
       
JOHN J. LIPINSKI
      Name:  Stanley A. Riemann
 
      Title:  Chief Operating Officer

14